Case 2:20-cv-14465-MCA-LDW Document1 Filed 10/14/20 Page 1 of 6 PagelD: 1

CRUSER, MITCHELL, NOVITZ, SANCHEZ, GASTON & ZIMET LLP
Douglas V. Sanchez / ID Number DS1565

Mack Cali Corporate Center

50 Tice Boulevard, Suite 250

Woodcliff Lake, New Jersey 07677

Tel: (201) 474-7100

Fax: (201) 474-7101

Attorneys for Defendants,

Lyft, Inc.

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

GWENDOLYN BROWN HARPER
Plaintiff(s),

“ CIVIL ACTION NO.
TANYA DOE, a Fictitious Person, LYFT,
INC., TRAVELERS INSURANCE
COMPANY, INDIAN HARBOR
INSURANCE COMPANY, JOHN DOES I-V,
Fictitious Persons, JANE DOES 1-V, Fictitious
Persons, ABC, INC., I-V, Fictitious
Corporations or Entities

Defendant(s).

 

 

NOTICE OF REMOVAL
Defendant, Lyft, Inc. (“Lyft’”), by its attorney, Cruser, Mitchell, Novitz, Sanchez, Gaston &
Zimet LLP, files the within Notice of Removal of the above-captioned action to the United States
District Court for the District of New Jersey, averring as follows:
1. This case was commenced on July 23, 2020 when Plaintiff, Gwendolyn Brown
Harper (“Plaintiff”), filed a Complaint in the Superior Court of New Jersey, Law Division, Essex

County, captioned Gwendolyn Brown Harper v. Tanya Doe, a Fictitious Person, Lyft, Inc.,

{Firm/6159/00385/02749689.D0CX }
Case 2:20-cv-14465-MCA-LDW Document1 Filed 10/14/20 Page 2 of 6 PagelD: 2

Travelers Insurance Company, Indian Harbor Insurance Company, John Does I-V. Fictitious
Persons, Jane Does I-V, Fictitious Persons and ABC Inc., I-V, Fictitious Corporations or Entities,
at Docket No ESX-L-4942-20. Plaintiff's Complaint, a true and accurate copy which is attached
hereto as Exhibit “A.”

2. Plaintiff's Complaint alleges that she suffered injuries as a consequence of a motor
vehicle accident on August 5, 2018, in Irvington, New Jersey. Ex. A.

a. Plaintiff pleads damages in the form of monetary relief in an unspecified amount for
having allegedly sustained certain injuries, including to her neck and back, one (1) cervical bulge,
three (3) cervical herniations, two (2) thoracic bulges, and two (2) lumbar bulges.

4. Lyft has not been properly served with Plaintiff's Complaint.

5. On September 14, 2020, counsel for Lyft first received copies of Plaintiff's medical
records via email.

6. Pursuant to 28 U.S.C. § 1446(b)(3), “a notice of removal may be filed within thirty
days after receipt by the defendant, through service or otherwise, of a copy of an amended pleading,
motion, order or other paper from which it may first be ascertained that the case is one which is or
has become removable.”

7. Plaintiff is an adult individual and citizen of the State of New Jersey with a personal
residence at 392 Myrtle Avenue, Irvington, New Jersey 07111.

8. Defendant Lyft is a Delaware corporation, which maintains its principal place of
business at 185 Berry Street, Suite 5000, San Francisco, California 94107.

9. Defendant Travelers Insurance Company is a Minnesota corporation, which maintains
its principal place of business at 485 Lexington Avenue, New York, New York 10017.

10. Defendant Indian Harbor Insurance Company is a Delaware corporation, which

{Firm/6159/00385/02749689.DOCX }
Case 2:20-cv-14465-MCA-LDW Document1 Filed 10/14/20 Page 3 of 6 PagelD: 3

maintains its principal place of business at 70 Seaview Avenue, Stamford, CT 06902-6040.

11. Therefore, there is complete diversity of citizenship of the parties.

12. Moreover, based upon the pleadings in Plaintiff's Complaint, a review of Plaintiff's
medical records, subsequent communications with Plaintiff's Counsel regarding same, Plaintiff's
medical bills, and past jury verdicts rendered in factually similar cases—that is, cases involving
plaintiffs of similar age, who sustained the same or similar injuries to the knee and cervical and lumbar
spines, as well as received the same or similar surgical procedures and treatment—the amount in
controversy in this case exceeds $75,000, exclusive of interests and costs. See 28 U.S.C. §§
1446(b)(3), 1446(C)(3)(A).

13. The filing of this Notice of Removal is timely because it was filed within thirty (30)
days of September 14, 2020, the date on which Lyft first received any documents pertaining to
damages from which it ascertained the amount in controversy as exceeding $75,000. Furthermore,
Lyft has not been served, so the deadline for removal has not been established. See 28 U.S.C. §
1446(b)(3).

14. Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all of the pleadings, orders,
and documents from the State Court Action in Lyft’s possession are being filed with this Notice of
Removal. Lyft will file true and legible copies of all other documents on file in the State Court Action
within thirty (30) days of the filing of this Notice of Removal. Attached hereto as Exhibit “B.”

IFS, Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a) because
the U.S. District Court for the District of New Jersey is the federal judicial district embracing the
Superior Court of New Jersey in which the State Court Action was originally filed.

16. Therefore, the present lawsuit is removable to the United States District of New Jersey

{Firm/6159/00385/02749689.DOCX }
Case 2:20-cv-14465-MCA-LDW Document1 Filed 10/14/20 Page 4 of 6 PagelD: 4

pursuant to 28 U.S.C. §§ 1332(a)(1), 1441(b).!

WHEREFORE, Defendant, Lyft. Inc., respectfully requests that this Court accept removal
of this action from the Superior Court of the State of New Jersey, Law Division, Essex County, Docket

No. ESX-L-4942-20, to the United States District Court for the District of New Jersey.

DATED: October 1, 2020 Defendant, Lyft, Inc.

BY ian pone

Douglas Wisanihge™ L-

I certify that a true copy of the Complaint filed in the Superior Court of the State of New
Jersey, County of Essex, along with a copy of the Summons issued to this defendant, is annexed

hereto as Exhibit A.
BY: > ZZ.

Douglas V. Sangh€z

 

' The citizenship of the fictitiously named John/Jane Does and ABC Corporations is not relevant in
determining whether a civil action is removable on the basis of jurisdiction under section 1332(a) of this

title. 28 U.S.C. § 1441(b)(1).

{Firm/6159/00385/02749689.DOCX }
18.44 (Revaanig@eaSe 2:20-Cv-14465-MCA-LOWy Pp Quang Spee hy 14/20 Page 5 of 6 PagelD: 5

The JS 44 civil cover sheet and the information contained hercin neither replace nor supplement the filing and scrvice of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket shect, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS
GWENDOLYN BROWN HARPER

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

M if: HEME OAs TEIN ety and Telephone Number)
80 MAIN STREET, WEST ORANGE, NJ 07052
(973) 325-7711

DEFENDANTS
LYFT, INC.

NOTE:
THE TRACT

(201) 474-7100

 

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED,

DOERSEASAK"SKNCHEZ, ESQ.
50 TICE BOULEVARD, SUITE 250, WOODCLIFF LAKE, NJ 07677

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

IW. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintifj

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

O 1 U.S, Goverment 33. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State x) © 1 Incorporated or Principal Place o4 04
of Business In This State
QO 2. U.S, Government 4 Diversity Citizen of Another State O 2 O 2 Incorporated and Principal Place a5 Ks
Defendant (Indicate Citizenship of Parties in Item [1) of Business [n Another State
Citizen or Subject of a Oo 3 O 3 Foreign Nation 0o06 06
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
7 110 Insurance PERSONAL INJURY PERSONAL INJURY C1 625 Dmg Related Seizure © 422 Appeal 28 USC 158 © 375 False Claims Act
3 120 Marine O 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal O 376 Qui Tam (31 USC
F130 Miller Act OG 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
J 140 Negotiable Instrument Liability O 367 Health Care/ 1 400 State Reapportionment
1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights QO 430 Banks and Banking
7 151 Medicare Act 0 330 Federal Employers’ Product Liability 830 Patent © 450 Commerce
J 152 Recovery of Defaulted Liability C1 368 Asbestos Personal 0 835 Patent - Abbreviated 1 460 Deportation
Student Loans O71 340 Marine Injury Product New Drug Application |() 470 Racketecr Influenced and
(Excludes Veterans) 1) 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
J 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY ©} 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) 1 485 Telephone Consumer
4 160 Stockholders’ Suits 0 355 Motor Vehicle $371 Truth in Lending Act C1 862 Black Lung (923) Protection Act
7) 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management OC 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
7 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 1 850 Securitics/Commoditics/
J 196 Franchise Injury © 385 Property Damage 740 Railway Labor Act 1 865 RSI (405(g)) Exchange
0 362 Personal Injury - Product Liability 1 751 Family and Mcdical O 890 Other Statutory Actions
Medical Malpractice Leave Act © 891 Agricultural Acts
L REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [0 790 Other Labor Litigation FEDERAL TAX SUITS © 893 Environmental Matters
J 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employce Retirement 0 870 Taxes (U.S. Plaintiff C1 895 Freedom of Information
J 220 Foreclosure G44] Voting 463 Alien Detainee Income Security Act or Defendant) Act
1 230 Rent Lease & Ejectment 0 442 Employment © 510 Motions to Vacate 871 [RS—Third Party O 896 Arbitration
1 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 1 899 Administrative Procedure
=] 245 Tort Product Liability Accommodations © 530 General Act/Review or Appeal of
J 290 All Other Real Property C1 445 Amer, w/Disabilities -] 1 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: © 462 Naturalization Application 950 Constitutionality of
© 446 Amer, w/Disabilities -] 540 Mandamus & Other |( 465 Other Immigration State Statutes
Other 0 550 Civil Rights Actions
0 448 Education © 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “'X” in One Box Only)

 

 

 

 

 

 

Ol Original pK Removed from O 3  Remanded from 11 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Procecding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Dircct Filc
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
CAUS F ACT N.J.S.A. 39:1-et seq.
VI. USE O CTION Brief description of cause:
NEGLIGENCE
VII REQUESTED IN [ CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 75,000.00 JURY DEMAND: Yes No
VU. RELATED CASE(S) /
IF ANY (See instructions: Ge KEITH E. LYNOTT, J.S.C. DOCKET NUMBER ESX-L-4942-20
DATE SIGNATURE OF ATTORNEY OF REGORD
10/14/2020 =—, iF

 

FOR OFFICE USE ONLY

a

en

RECEIPT # AMOUNT

a

MAG, JUDGE
JS 44 Reverse (RW@AB® 2:20-Cv-14465-MCA-LDW Document1 Filed 10/14/20 Page 6 of 6 PagelD: 6

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a) _ Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

(b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

I. Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section ITI below; NOTE: federal question actions take precedence over diversity
cases.)

IJ. Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Iv. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Vv. Origin. Place an "X" in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.
Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.
Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

VI. ‘Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.

Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
